NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/20/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/21/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 1, 7 & 13 was given in an interview with attorney Timothy Busse on 01/06/2021.
The application has been amended as follows: 
Claims 1, 7 & 13 are amended to:

Claim 1 (Currently amended): 	A genset, comprising: 
a gas turbine engine having a low pressure shaft, wherein the gas turbine engine is adapted to provide mechanical power; 
a generator having an input power shaft, wherein the generator is adapted to receive mechanical power to develop electric power; an output power shaft having a first end coupled to 
a plurality of struts, wherein first ends of the plurality of struts are coupled to the gas turbine engine and second ends of the plurality of struts are coupled to the generator at locations disposed in a first plane that includes a center of gravity of the generator and is parallel with a central rotational axis of the generator; and 
a suspension apparatus for mounting the genset to a support structure, the suspension apparatus attaching is attached to the gas turbine engine at a first mounting location disposed in a second plane that includes a gas turbine engine center of gravity and is perpendicular to a central rotational axis of the gas turbine engine, and is attached to the generator at a second mounting location disposed in a third plane that includes the generator center of gravity and is perpendicular to the rotational axis of the generator. 

Claim 7 (Currently amended): 	A method of producing a genset, the method comprising the steps of: 
(a.) providing a gas turbine engine having a low pressure shaft wherein the gas turbine engine is adapted to provide mechanical power; 
(b.) providing a generator having an input power shaft; 
(c.) providing an output power shaft having a first end and a second end; 
(d.) providing a plurality of struts; 
(e.) securing first ends of the plurality of struts to the gas turbine engine; 
and is parallel with a central rotational axis of the generator; 
(g.) coupling the low pressure shaft of the gas turbine engine to the first end of the output power shaft and coupling the input power shaft of the generator to the second end of the output power shaft; and 
(h.) suspending the gas turbine engine to a support structure and is perpendicular to a central rotational axis of the gas turbine engine, and suspending the generator to the support structure at a generator mounting location disposed in a third plane that includes the center of gravity of the generator and is perpendicular to the central rotational axis of the generator.

Claim 13 (Currently amended): 	A method of producing a genset, the method comprising the steps of:
(a.) providing a gas turbine engine having a low pressure shaft; 
(b.) providing a generator having an input power shaft and a generator mounting pad;
(c) providing an output power shaft with a first end and a second end wherein the first end is adapted to be coupled to the low pressure shaft of the engine;
(d.) securing a first mounting fitting to the gas turbine engine;
(e.) securing a second mounting fitting to the generator;
(f) providing a strut;
(g.) securing a first end of the strut to the first mounting fitting;
, the second mounting fitting being at a location disposed in a y-z axial plane normal to a central rotational axis extending in an x-direction of the generator and in an axial plane including a center of gravity of the generator; and
(i.) coupling the output power shaft at the first end to the low pressure shaft of the gas turbine engine and at the second end to the input power shaft of the generator.

Claim 15 is amended as follows to resolve a minor informality:

Claim 15 (Currently amended): 	The method of claim 13, wherein the gas turbine engine of step (a.) is adapted to be coupled to the generator by a support apparatus including a pair of engine mounting pads secured to the gas turbine engine.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 7, the closest prior art fails to teach or make obvious in combination with other claimed limitations a genset and method of producing a genset, including a plurality of struts, wherein first ends of the plurality of struts are coupled to the gas turbine engine and second ends of the plurality of struts are coupled to the generator at locations disposed in a first plane that includes a center of gravity of the generator and is parallel with a central rotational axis of the generator; and a suspension apparatus for mounting the genset to a support structure, wherein the suspension apparatus is attached to the gas turbine 
Regarding independent claim 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations a method of producing a genset, including securing a second end of the strut to the second mounting fitting to support the generator, the second mounting fitting being at a location disposed in a y-z axial plane normal to a central rotational axis extending in an x-direction of the generator and in an axial plane including a center of gravity of the generator.
Closest prior art Florent (US 2017/0313431) teaches a mounting arrangement between a gas turbine engine and a thrust generator, including a plurality of struts and a suspension apparatus.  Florent is silent on the struts or suspension apparatus being connected at locations that are within planes containing the center of gravity of the generator as claimed.
Claims 2-6, 9-12, 14-20 are allowable for the same reasons as claims 1, 7 & 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741